Title: To George Washington from Frederick Craig & Company, 3 September 1789
From: Frederick Craig & Company
To: Washington, George



May it please your Excellency
Wilmington [Del.] Sepr 3. 1789

We the Printers of the Delaware Gazette, beg leave to approach your Excellency in our professional line and to request your acceptance of our Paper: It is a trifling publication, but it is the only paper the State affords; and should your Excellency receive any information through its channel we shall be amply rewarded for our trouble[.] That your Excellency may long live, to the honor and dignity of the human race is the fervent Prayer of

Fredk Craig & co.

